Case 20-11002 Doc 88 Filed 12/11/20 Entered 12/11/20 07:19:56 Main Document Page 1 of 4




                           THE UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF LOUISIANA

                                                     §
   IN RE:                                            §   Case No. 20-11002
                                                     §
   CHESTER J. MARINE LLC,                            §   Section: “A”
                                                     §
            Debtor                                   §   Chapter 11


                      RUSSELL MARINE TOWING LLC’S RESPONSE TO
                       DEBTOR’S OBJECTION TO PROOF OF CLAIM

            NOW INTO COURT, through undersigned counsel, comes creditor, Russell Marine

   Towing LLC (“Russell Marine”), who files this response to Debtor Chester J. Marine LLC’s

   (“Debtor” or “Chester J. Marine”) Objection to Proof of Claim (Doc. 75), which is set for hearing

   on December 16, 2020, at 1:00 p.m.

            Russell Marine is a creditor who also has two adversary proceedings against the debtor

   pending before this Court. (Adv. Nos. 20-1042, 20-1048). Debtor filed an Objection to Russell

   Marine’s Proof of Claim, wherein Debtor suggests that “Russell Marine’s claim(s) will necessarily

   be fully and finally adjudicated and/or liquidated in the two (2) adversary proceedings . . . .” (Doc.

   75, p. 3). Russell Marine opposes the Objection to Proof of Claim, but agrees that any objection

   to its proof of claim would reasonably and logically be adjudicated in the adversary proceedings.

   Counsel for Russell Marine contacted the Court and Opposing Counsel to recommend that the

   Objection to Proof of Claim be subsumed in the adversary proceeding and the hearing set for

   December 16, 2020, at 1:00 p.m. be converted into a status conference before the Court. As of

   this filing, counsel for Debtor has not provided a response to that correspondence.

            Russell Marine opposes the Debtor’s Objection to Proof of Claim, but consents to the

   Objection to Proof of Claim being consolidated into the adversary proceedings currently pending




   {N4136946.1}
Case 20-11002 Doc 88 Filed 12/11/20 Entered 12/11/20 07:19:56 Main Document Page 2 of 4




   before this Court and hereby reserves all rights to lodge a more formal opposition supported by

   evidence and/or otherwise prove up that opposition within the context of the adversary proceedings

   as will be shown more fully at trial on the merits. Additionally, Russell Marine avers that in lieu

   of a hearing on the Objection to Proof of Claim, the Court convert the hearing on December 16, at

   1:00 p.m. into a status conference with the parties.

                                                 Respectfully submitted,

                                                 /s/ Jeanne L. Amy
                                                 JEFFERSON R. TILLERY (17831)
                                                 C. BARRETT RICE (30034)
                                                 MARK A. MINTZ (31878)
                                                 JEANNE L. AMY (37012)
                                                 JONES WALKER LLP
                                                 201 St. Charles Avenue – 48th Floor
                                                 New Orleans, Louisiana 70170-5100
                                                 Telephone:     (504) 582-8616
                                                 Facsimile:     (504) 589-8616
                                                 E-Mail:        jtillery@joneswalker.com
                                                                brice@joneswalker.com
                                                                mmintz@joneswalker.com
                                                                jamy@joneswalker.com

                                                 Attorneys for Russell Marine Towing LLC




                                    CERTIFICATE OF SERVICE

            I hereby certify that a copy of the foregoing pleading has been served upon all known

   counsel for parties to this proceeding by electronic filing through the court’s electronic filing

   system and by first class mail, postage prepaid upon the parties listed in the attached mailing

   matrix, on this 9th day of December, 2020.


                                                 /s/ Jeanne L. Amy



   {N4136946.1}                                     2
           Case 20-11002 Doc 88 Filed 12/11/20 Entered 12/11/20 07:19:56 Main Document Page 3 of 4
Label Matrix for local noticing            Capital Credit Incorporated               Chester J. Marine, LLC
053L-2                                     c/o Catherine S. Robertson                #10 Kingsridge Loop
Case 20-11002                              225 W. Santa Clara St.                    Houma, LA 70363-3817
Eastern District of Louisiana              Suite 1500
New Orleans                                San Jose, CA 95113-1752
Tue Nov 10 16:48:05 CST 2020
Marquette Transportation Company, LLC      Russell Marine Towing LLC                 Wheelhouse Electronics
c/o Lugenbuhl, Wheaton, Peck et al         c/o Jones Walker, LLP                     c/o Bohman Morse LLC
601 Poydras St., Ste. 2775                 201 St. Charles Ave., Ste.5100            650 Poydras St., Suite 2710
New Orleans, LA 70130-6041                 New Orleans, LA 70170-5100                New Orleans, LA 70130-6160


United States Bankruptcy Court             Capital Credit Inc                        Daigles Market
Eastern District of Louisiana              c/o Catherine S Robertson                 32845 Bowie Street
Hale Boggs Federal Building                Pahl & McCay                              White Castle, LA 70788-2305
500 Poydras Street, Suite B-601            225 W Santa Clara St, Ste 1500
New Orleans, LA 70130-3319                 San Jose, CA 95113-1752

Dale’s Welding & Fabrications, LLC         G & C Vacuum Services                     Hercules Wire & Roe & Sling, Co., Inc.
29635 LA-75                                P.O. Box 95                               3404 Trotter Court
Plaquemine, LA 70764                       Lafitte, LA 70067-0095                    Houma, LA 70363-5480



Independent Diving Services                Internal Revenue Service                  Johnson Bros Corporation
Barge Division                             P O Box 7346                              608 Henrietta Creek
100 Herman Drive                           Philadelphia, PA 19101-7346               Roanoke, TX 76262-6339
Belle Chasse, LA 70037-3204


Larry Fitch                                Leo D. Congeni                            Marine Specialties, Inc.
#10 Kingsridge Loop                        Congeni Law Firm, LLC                     1903 Coteau Rd.
Houma, LA 70363-3817                       650 Poydras St., Suite 2750               Houma, LA 70364-2163
                                           New Orleans, LA 70130-6152


Marquette Transportation Company           Marquette Transportation Company, LLC     NRE Power Systems, Inc.
107 Mallard St Suite C                     Attn: Christopher T. Caplinger            8440 Solutions Center
Saint Rose, LA 70087-4019                  Lugenbuhl Wheaton Peck Rankin & Hubbard   Chicago, IL 60677-8004
                                           601 Poydras Street, Suite 2775
                                           New Orleans, LA 70130-6041

Poseidon Commercial Diving Services, LLC   Randolph Morgan Welding Service           Russell Marine Towing LLC
P.O. Box 746                               P.O. Box 804                              c/o Jones Walker LLP
Groves, TX 77619-0746                      Patterson, LA 70392-0804                  201 St. Charles Ave., 48th Floor
                                                                                     New Orleans, LA 70170-5100


Todd G. Crawford                           Wheelhouse Electronics                    Workboat Eletrical Services, LLC
Counsel for Marquette Transportation       P.O. Box 342                              4836 Freedom Road
Lugenbuhl, Wheaton, Peck, Rankin & Hubba   Paradis, LA 70080-0342                    Houma, LA 70360-8160
1310 25th Ave
Gulfport, MS 39501-1931

Leo David Congeni                          Office of the U.S. Trustee                Robert L. Marrero
Congeni Law Firm, LLC                      400 Poydras Street                        Robert L. Marrero, LLC
650 Poydras Street                         Suite 2110                                401 Whitney Avenue
Suite 2750                                 New Orleans, LA 70130-3238                Suite 126
New Orleans, LA 70130-6152                                                           Gretna, LA 70056-2577
           Case 20-11002 Doc 88 Filed 12/11/20 Entered 12/11/20 07:19:56 Main Document Page 4 of 4
Robert L. Marrero
Robert Marrero, LLC
401 Whitney Avenue
Suite 126
Gretna, LA 70056-2577




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Work Boat Electrical Services LLC                 (d)Russell Marine Towing LLC                         End of Label Matrix
                                                     c/o Jones Walker LLP                                 Mailable recipients   30
                                                     201 St. Charles Ave., Ste. 5100                      Bypassed recipients    2
                                                     New Orleans, LA 70170-5100                           Total                 32
